


Exhibit  10.11


 
AMENDMENT No. 2 (this “Amendment”) dated as of November 30, 2007, to the CREDIT
AGREEMENT dated as of November 28, 2001, as amended and restated as of
December 22, 2005, and as further amended by the Incremental Term Loan Amendment
dated as of October 19, 2007 (the “Credit Agreement”), among COMPASS MINERALS
INTERNATIONAL, INC. (f/k/a SALT HOLDINGS CORPORATION), COMPASS MINERALS GROUP,
INC., SIFTO CANADA CORP., SALT UNION LIMITED, the LENDERS from time to time
party thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, JPMORGAN
CHASE BANK, N.A., TORONTO BRANCH, as Canadian Agent, J.P. MORGAN EUROPE LIMITED
(f/k/a CHASE MANHATTAN INTERNATIONAL LIMITED), as UK Agent, CALYON NEW YORK
BRANCH, as Syndication Agent, and BANK OF AMERICA, N.A. and THE BANK OF NOVA
SCOTIA, as Co-Documentation Agents.
 
A.  Pursuant to the Credit Agreement, the Lenders have extended credit to the
Borrowers, and have agreed to extend credit to the Borrowers, in each case
pursuant to the terms and subject to the conditions set forth therein.
 
B.  Holdings has requested that the Lenders agree to (a) amend the Credit
Agreement in order to permit the merger of Holdings and the US Borrower, with
Holdings as the surviving entity, and (b) amend certain other provisions of the
Credit Agreement, in each case pursuant to the terms and subject to the
conditions set forth herein.
 
C.  The undersigned Lenders are willing, pursuant to the terms and subject to
the conditions set forth herein, to approve such amendments.
 
D.  Capitalized terms used but not defined herein shall have the respective
meanings assigned to them in the Credit Agreement (as amended hereby).
 
Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and subject to the applicable conditions set forth herein,
the parties hereto hereby agree as follows:
 
SECTION 1. Amendments to Section 1.01 and Generally.  Section 1.01 of the Credit
Agreement is hereby amended as follows:
 
(a) by amending the definition of “Asset Sale” by deleting the text “or (q)” in
clause (f) of such Section and inserting the text “, (q) or (s)” in lieu
thereof.
 

 
Page 1

--------------------------------------------------------------------------------

 

(b) by inserting the text “prior to the consummation of the Holdings Merger,”:
 
1.  
in the definition of “Change of Control Event”, immediately after the text
“(b)(i)”;

 
2.  
in the definition of “Consolidated Interest Expense”, immediately after the text
“, plus (c)”; and

 
3.  
in the definition of “Consolidated Net Income”, immediately after the text “,
minus (b)”.

 
(c) by amending the definition of “Consolidated Current Assets” by inserting the
text “and the Financed Amount of any Permitted Securitization Financing”
immediately prior to the period appearing at the end thereof.
 
(d) by amending the definition of “Consolidated Debt” by inserting the text “or
clause (j)” immediately after the text “described in clause (h)”.
 
(e) by deleting the definitions of “Consolidated Fixed Charge Coverage Ratio”
and “Consolidated Fixed Charges” in their entirety.
 
(f) by amending the definition of “Consolidated Interest Expense” by
(i) inserting the text “plus (d) all discount, interest, yield, fees, premiums
and other similar charges or costs in respect of all Permitted Securitization
Financings for such period” immediately after the text “pursuant to
Section 7.06(k),” in clause (c) thereof and (ii) by substituting the text “in
the case of each of clauses (a)-(d)” for the text “in the case of each of
clauses (a)-(c)” immediately thereafter.
 
(g) by amending the definition of “Domestic Subsidiary” by (i) inserting the
text “(a) prior to the consummation of the Holdings Merger,” immediately after
the text “each Subsidiary of” and (ii) inserting the text “and (b) from and
after the consummation of the Holdings Merger, the US Borrower, in each case”
immediately after the text “US Borrower)”.
 
(h) by deleting the definition of “Holdings” in its entirety and substituting
the following text therefor:
 
“Holdings” shall mean Compass Minerals International, Inc., a Delaware
corporation; provided that, from and after the consummation of the Holdings
Merger, all references to “Holdings” in this Agreement and the other Credit
Documents (other than references to “Holdings” as of a time prior to the
consummation of the Holdings Merger and references as part of another defined
term or of a proper name) shall be deemed to be references to “the US Borrower”.
 

 
Page 2

--------------------------------------------------------------------------------

 



 
(i) by amending the definition of “Indebtedness” by (i) substituting “,” for the
text “and” immediately before clause (i) thereof and (ii) inserting the text
“and (j) the aggregate amount of the Financed Amounts of all Permitted
Securitization Financings of Holdings and its Subsidiaries” immediately before
the proviso at the end of such definition.
 
(j) by amending the definition of “Permitted Debt” by inserting the text
“, Additional Senior Notes” immediately prior to the text “and Additional Senior
Subordinated Notes”.
 
(k) by amending the definitions of “Permitted Holdings Refinancing Indebtedness”
and “Permitted Subordinated Refinancing Indebtedness” by (i) deleting clause (b)
of each such definition in its entirety and inserting the following in lieu
thereof:
 
“(b)  such refinancing does not increase the amount of such Indebtedness
outstanding immediately prior to such refinancing (other than in an amount equal
to the fees, expenses and premiums payable in connection with such refinancing)”
 
and (ii) in the case of the definition of “Permitted Subordinated Refinancing
Indebtedness” only, inserting the text “Additional Senior Notes” immediately
after the text “Additional Senior Subordinated Notes,”.
 
(l) by amending the definition of “Permitted Sale-Leaseback Transaction” by
inserting the text “Purchase Money” immediately after the text “Permitted”.
 
(m) by amending the definition of “Pro Forma Basis” by (i) replacing the first
comma appearing in subclause (v) with the text “and” and (ii) deleting the text
“and the Consolidated Fixed Charge Coverage Ratio”.
 
(n) by amending the definition of “Subsidiary Guarantor” by inserting the text
“, prior to the consummation of the Holdings Merger,” immediately after the text
“(other than”.
 
(o) by deleting the definition of “US Borrower” in its entirety and substituting
the following text therefor:
 
“US Borrower” shall mean (a) prior to the consummation of the Holdings Merger,
Compass Minerals Group, Inc., a Delaware corporation, and (b) from and after the
consummation of the Holdings Merger, Compass Minerals International, Inc., a
Delaware corporation.
 
(p) by inserting the following definitions in appropriate alphabetical order:
 

 
Page 3

--------------------------------------------------------------------------------

 

“Additional Senior Note Documents” shall mean the Additional Senior Notes and
all other documents executed and delivered with respect to the Additional Senior
Notes.
 
“Additional Senior Notes” shall mean unsecured senior notes of the US Borrower
(i) that do not require any scheduled payment of principal (including pursuant
to a sinking fund obligation) or mandatory redemption or redemption at the
option of the holders thereof (except for redemptions in respect of asset sales
and changes in control on terms that are market terms on the date of issuance)
prior to the date that is 91 days after the Term Loan Maturity Date or (unless
otherwise provided in the applicable Incremental Term Loan Amendment), if such
Indebtedness is incurred after the US Borrower has obtained any Incremental Term
Loans or while any Commitments from Additional Lenders to make Incremental Term
Loans remain in effect, 91 days after the maturity date for such Incremental
Term Loans, unless all such Incremental Term Loans have been repaid in full, and
(ii) that otherwise contain terms and conditions (including the maturity
thereof, the interest rate applicable thereto (provided that Additional Senior
Notes may bear interest at a rate or be issued at a discount that together
result in a yield that is a market yield at the time of issuance thereof),
amortization, defaults, voting rights, covenants and events of default) that are
on terms that are market terms on the date of issuance.
 
“Financed Amount” shall mean, at any time, with respect to any Permitted
Securitization Financing, (i) in the case of a securitization of Receivables
Assets, the aggregate amount of funding received by any Special Purpose
Securitization Subsidiary (from any Person other than Holdings or any of its
Subsidiaries) under such Permitted Securitization Financing in connection with
its sale of Receivables Assets or interests therein, net of collections applied
to the reduction of such aggregate amount of funding and excluding amounts
applied to purchase fees or discount or in the nature of interest, or (ii) in
the case of a securitization of Inventory Assets, the aggregate book value of
the interests in Inventory Assets transferred pursuant to such Permitted
Securitization Financing.
 
“Holdings Merger” shall mean the merger of Compass Minerals Group, Inc., a
Delaware corporation, with and into Compass Minerals International, Inc., a
Delaware corporation, with Compass Minerals International, Inc. as the surviving
corporation and there being no consideration paid to any Person pursuant to such
merger.
 
“Inventory Assets” shall mean inventory from time to time owned by any
Subsidiary of Holdings.
 

 
Page 4

--------------------------------------------------------------------------------

 

“Permitted Non-Purchase Money Sale-Leaseback Transaction” shall mean any sale by
the US Borrower or any of its Subsidiaries of any asset owned by the US Borrower
or such Subsidiary, which asset, in each case, is thereafter leased by the
purchaser thereof to the US Borrower or such Subsidiary; provided that (i) the
consideration for such sale shall be entirely in cash, (ii) the consideration
for such sale shall be in an amount at least equal to 100% of the aggregate
amount expended by the US Borrower or such Subsidiary in so acquiring such asset
and (iii) in each case, the respective transaction is otherwise effected in
accordance with the applicable requirements of Section 7.02(n).
 
“Permitted Preferred Stock Redemption” shall mean the redemption by Great Salt
Lake Minerals Corporation of preferred stock certificate No. P10 (representing
16,153,800 shares of preferred stock) held by Great Salt Lake Holdings, LLC
pursuant to and in accordance with the terms of the Preferred Redemption Tender
Receipt.
 
“Permitted Sale-Leaseback Transaction” shall mean, collectively, Permitted
Purchase Money Sale-Leaseback Transactions and Permitted Non-Purchase Money
Sale-Leaseback Transactions.
 
“Permitted Securitization Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Securitization
Financing.
 
“Permitted Securitization Financing” shall mean one or more transactions by any
Subsidiary of Holdings pursuant to which such Subsidiary may sell, convey or
otherwise transfer to one or more Special Purpose Securitization Subsidiaries
any Receivables Assets (whether now existing or arising in the future) or
Inventory Assets (whether now existing or acquired in the future) of such
Subsidiary, and all interests therein and all contracts and all supporting
obligations (as defined in the Uniform Commercial Code as in effect in the State
of New York) or other obligations in respect of such Receivables Assets, the
proceeds of such Receivables Assets or Inventory Assets and other assets that
are customarily transferred in connection with sales, factoring or
securitizations involving Receivables Assets or Inventory Assets (collectively,
the “Related Assets”); provided that recourse to Holdings or any Subsidiary
(other than the Special Purpose Receivables Subsidiaries) in connection with
such transactions shall be limited to the extent customary for similar
transactions in the applicable jurisdictions (including in a manner consistent
with the delivery of a “true sale” or “absolute transfer” opinion with respect
to any transfer by any Subsidiary (other than a Special Purpose Securitization
Subsidiary)).
 

 
Page 5

--------------------------------------------------------------------------------

 

“Preferred Redemption Tender Receipt” shall mean the Redemption Tender Receipt,
from Great Salt Lake Holdings, LLC and Great Salt Lake Minerals Corporation in
the form provided to the Administrative Agent on September 6, 2007.
 
“Receivables Assets” shall mean accounts receivable (including all rights to
payment created by or arising from sales of goods, leases of goods or the
rendition of services, no matter how evidenced (including in the form of chattel
paper) and whether or not earned by performance) from time to time originated,
acquired or otherwise owned by any Subsidiary of Holdings.
 
“Related Assets” has the meaning set forth in the definition of “Permitted
Securitization Financing”.
 
“Special Purpose Securitization Subsidiary” shall mean a wholly-owned limited
purpose Subsidiary of the U.S. Borrower established in connection with, and that
engages only in, one or more Permitted Securitization Financings and that is
organized in a customary manner intended to reduce the likelihood that it would
be substantively consolidated with Holdings, the U.S. Borrower or any of the
Subsidiaries in the event Holdings, the U.S. Borrower or any such Subsidiary
becomes subject to a proceeding under the Bankruptcy Code (or other insolvency
law).
 
In addition to the foregoing, from and after the effective date of this
Amendment, each reference in the Credit Agreement to the terms “Permitted
Subordinated Refinancing Indebtedness” and “Permitted Subordinated Refinancing
Documents” (including, in each case, in the definitions of those terms) shall be
deemed to be a reference to “Permitted Subordinated / Senior Refinancing
Indebtedness” and “Permitted Subordinated / Senior Refinancing Documents”,
respectively.
 
SECTION 2. Amendments to Section 2.23.  (a)Section 2.23(a) of the Credit
Agreement is hereby amended by (i) deleting the text “4.25” in clause (i)(B) in
the proviso of the first sentence thereof and substituting the text “4.75”
therefor (ii) deleting the text “and (ii)” in the proviso of the first sentence
thereof and substituting the text “(ii) prior to the consummation of the
Holdings Merger,” therefor, (iii) adding the following text immediately before
the period at the end of such first sentence:
 
“; and (iii) from and after the consummation of the Holdings Merger, the US
Borrower shall, promptly after the US Borrower receives the proceeds from the
incurrence of any Incremental Term Loans, utilize the proceeds of such
Incremental Term Loans to redeem, repurchase or repay Holdings Notes or
Permitted Holdings Refinancing Indebtedness in accordance with
Section 7.12(a)(iv) (and, at the option of the US Borrower, pay related
transaction costs)”,
 

 
Page 6

--------------------------------------------------------------------------------

 

and (iv) adding the text “Additional Senior Notes and” immediately prior to the
text “Additional Senior Subordinated Notes” in the first parenthetical in
clause (a) of the second sentence thereof.
 
(b) Section 2.23(b) of the Credit Agreement is hereby amended by inserting the
text “(prior to the consummation of the Holdings Merger)” in the second sentence
thereof immediately after the text “executed by Holdings”.
 
SECTION 3. Amendment to Section 5.08.  Section 5.08 of the Credit Agreement is
hereby amended by deleting such Section in its entirety and inserting the text
“[Intentionally Omitted]” in lieu thereof.
 
SECTION 4. Amendments to Section 6.01.  (a)  Section 6.01(c) of the Credit
Agreement is hereby amended by deleting the text “(i)” and the text “and (ii) in
summary form for each of the four fiscal years immediately following such fiscal
year, in each case”.
 
(b) Section 6.01(d) of the Credit Agreement is hereby amended by (i) deleting
the text “and the Consolidated Fixed Charge Coverage Ratio for the four fiscal
quarter period ended on such last day” from clause (i)(B) thereof and (ii)
inserting the text “prior to the consummation of the Holdings Merger,” in clause
(i)(C) thereof immediately before the text “a reasonably detailed summary of the
differences”.
 
SECTION 5. Amendment to Section 6.11.  Section 6.11(a) of the Credit Agreement
is hereby amended by inserting the following text immediately before the period
at the end of such Section: “), provided that no Special Purpose Securitization
Subsidiary shall be subject to the requirements of this Section 6.11(a)”.
 
SECTION 6. Amendment to Section 6.16.  Section 6.16 of the Credit Agreement is
hereby amended by inserting the text “Prior to the consummation of the Holdings
Merger,” at the beginning of the first sentence thereof.
 
SECTION 7. Amendments to Section 6.17.  Section 6.17 of the Credit Agreement is
hereby amended by deleting such Section in its entirety and inserting the text
“[Intentionally Omitted]” in lieu thereof:
 
SECTION 8. Amendments to Section 7.01.  (a)Section 7.01(a) of the Credit
Agreement is hereby amended by inserting the text “and, in the case of any
Special Purpose Securitization Subsidiary, Permitted Securitization Financings”
immediately before the period at the end of such Section.
 
(b) Section 7.01(c) of the Credit Agreement is hereby amended by inserting the
text “prior to the consummation of the Holdings Merger,” immediately after the
text “to the contrary,”.
 
SECTION 9. Amendments to Section 7.02.  (a) Section 7.02 (n) of the Credit
Agreement is hereby amended by deleting such Section in its entirety and
inserting the following in lieu thereof:
 

 
Page 7

--------------------------------------------------------------------------------

 

(n)  the US Borrower or any of its Subsidiaries may effect Permitted
Sale-Leaseback Transactions in accordance with the definition thereof; provided
that (i) the aggregate amount of all proceeds received by the US Borrower and
its Subsidiaries from all Permitted Purchase Money Sale-Leaseback Transactions
consummated on and after the Effective Date shall not exceed $25,000,000, (ii)
the aggregate amount of all proceeds received by the US Borrower and its
Subsidiaries from all Permitted Non-Purchase Money Sale-Leaseback Transactions
consummated on and after the Effective Date shall not exceed $50,000,000 and
(iii) the Net Sale Proceeds from all such Permitted Sale-Leaseback Transactions
are applied to repay Term Loans as provided in Section 2.12(c) and/or reinvested
in replacement assets or retained to the extent permitted by Section 2.12(c);
 
(b) Section 7.02 of the Credit Agreement is hereby amended by (i) deleting the
text “and” at the end of Section 7.02(p), and (ii) inserting the following text
immediately before the period at the end of Section 7.02(q):
 
“;
 
(r)  the Holdings Merger; provided that (i) no Default or Event of Default has
occurred and is continuing at the time of, or will arise after giving effect to,
the Holdings Merger and (ii) the Administrative Agent receives, within two
Business Days after the date of consummation of the Holdings Merger, a copy of
the certificate of merger filed with the Delaware Secretary of State to effect
the Holdings Merger certified by the Delaware Secretary of Sate; and
 
(s) sales of Receivables Assets, Inventory Assets and Related Assets under any
Permitted Securitization Financing permitted by Section 7.04(p); and
 
(t) the Permitted Preferred Stock Redemption.”
 
SECTION 10. Amendments to Section 7.03.  (a)Section 7.03(j) of the Credit
Agreement is hereby amended by inserting the text (i) “(A) prior to the
consummation of the Holdings Merger,” immediately prior to the text “any asset
of Holdings” and (ii) “(B) at any time,” immediately prior to the text “any
other asset”.
 
(b) Section 7.03(m) of the Credit Agreement is hereby amended by inserting the
text (i) “(A) prior to the consummation of the Holdings Merger,” immediately
prior to the text “any asset of Holdings” and (ii) “(B) at any time,”
immediately prior to the text “any other asset”.
 
(c) Section 7.03 of the Credit Agreement is hereby amended by deleting the text
“and” at the end of Section 7.03(p) and inserting the following text immediately
before the period at the end of Section 7.03(q):
 
“; and
 

 
Page 8

--------------------------------------------------------------------------------

 

(r) Liens on Receivables Assets, Inventory Assets and Related Assets incurred in
connection with any Permitted Securitization Financing permitted pursuant to
Section 7.04(p)”.
 
SECTION 11. Amendments to Section 7.04.  (a)Sections 7.04(f) and (g) of the
Credit Agreement are hereby amended by, in each case, deleting each reference to
“Guaranty” (other than the last reference) in the proviso thereof and inserting
the text “guarantee” in lieu thereof.
 
(b) Section 7.04(h) of the Credit Agreement is hereby amended by adding the
following proviso at the end of such Section:
 
“ provided that no Subsidiary of Holdings shall guarantee any Indebtedness or
other obligations under the Holdings Notes or any Permitted Holdings Refinancing
Indebtedness unless such Subsidiary is a US Credit Party;”.
 
(c) Sections 7.04(n) and (o) of the Credit Agreement are hereby amended by
deleting such Sections in their entirety and inserting the following in lieu
thereof:
 
(n) unsecured Indebtedness of the US Borrower incurred under any Additional
Senior Subordinated Notes and any Additional Senior Subordinated Note Documents
or under any Additional Senior Notes and any Additional Senior Note Documents
(and any unsecured guaranty of such Indebtedness by any other US Credit Party
that is a Subsidiary Guarantor) in an aggregate principal amount not to exceed
$200,000,000; provided that (i) at the time of any such issuance of Additional
Senior Subordinated Notes or Additional Senior Notes (and after giving effect
thereto), (A) no Default or Event of Default shall have occurred and be
continuing, (B) on a Pro Forma Basis (including, to the extent any Permitted
Acquisition or Subsidiary Redesignation has occurred during the applicable Test
Period, giving effect to such Permitted Acquisition and/or Subsidiary
Redesignation on a Pro Forma Basis) after giving effect to the issuance of such
Additional Senior Subordinated Notes or Additional Senior Notes, as the case may
be, and the application of the proceeds therefrom (1) the US Borrower shall be
in compliance with Section 7.09 and Section 7.10 of this Agreement computed as
if such Additional Senior Subordinated Notes or Additional Senior Notes, as the
case may be, had been outstanding during the most recently ended period of four
consecutive fiscal quarters of the US Borrower and (2) the Adjusted Total
Leverage Ratio is less than or equal to 4.75 to 1.00 as of the last day of the
most recently ended four fiscal quarters of the US Borrower and (C) the US
Borrower has delivered to the Administrative Agent a certificate to the effect
set forth in clauses (A) and (B) above, together with all relevant calculations
related thereto, and (ii) no Subsidiary of Holdings shall guaranty any
Indebtedness or other
 

 
Page 9

--------------------------------------------------------------------------------

 

obligations under such Additional Senior Subordinated Notes or Additional Senior
Notes, as the case may be, unless such Subsidiary is a US Credit Party and, if
such Indebtedness arises under Additional Senior Subordinated Notes, such
guaranty is subordinated to the guaranty pursuant to the US Collateral and
Guaranty Agreement on terms no less favorable to the Lenders than the
subordination provisions of such Additional Senior Subordinated Notes;
 
(o) unsecured Indebtedness of the US Borrower incurred under any Additional
Senior Subordinated Notes and any Additional Senior Subordinated Note Documents
or under Additional Senior Notes and any Additional Senior Note Documents (and
any unsecured guaranty of such Indebtedness by any other US Credit Party that is
a Subsidiary Guarantor) in an aggregate principal amount not to exceed
$325,000,000 (less the aggregate principal amount of Incremental Term Loans made
pursuant to Section 2.23); provided that (i) at the time of any such issuance of
Additional Senior Subordinated Notes or Additional Senior Notes, as the case may
be (and after giving effect thereto), (A) no Default or Event of Default shall
have occurred and be continuing, (B) on a Pro Forma Basis (including, to the
extent any Permitted Acquisition or Subsidiary Redesignation has occurred during
the applicable Test Period, giving effect to such Permitted Acquisition and/or
Subsidiary Redesignation on a Pro Forma Basis) after giving effect to the
issuance of such Additional Senior Subordinated Notes or Additional Senior
Notes, as the case may be, and the application of the proceeds therefrom (1) the
US Borrower shall be in compliance with Section 7.09 and Section 7.10 of this
Agreement computed as if such Additional Senior Subordinated Notes or Additional
Senior Notes, as the case may be, had been outstanding during the most recently
ended period of four consecutive fiscal quarters of the US Borrower and (2) the
Adjusted Total Leverage Ratio is less than or equal to 4.75 to 1.00 as of the
last day of the most recently ended four fiscal quarters of the US Borrower and
(C) the US Borrower has delivered to the Administrative Agent a certificate to
the effect set forth in clauses (A) and (B) above, together with all relevant
calculations related thereto, and (ii) promptly after the date on which Holdings
or any of its Subsidiaries receives any Net Cash Proceeds from the issuance of
any such Additional Senior Subordinated Notes or Additional Senior Notes, as the
case may be, an amount equal to the amount of such Net Cash Proceeds shall be
applied pursuant to Section 7.12(a)(iv) to repay or repurchase Holdings Notes or
Permitted Holdings Refinancing Indebtedness; and provided further that no
Subsidiary of Holdings shall guaranty any Indebtedness or other obligations
under such Additional Senior Subordinated Notes or Additional Senior Notes, as
the case may be, unless such Subsidiary is a US Credit Party and, if such
Indebtedness arises under Additional Senior Subordinated Notes, such guaranty is
subordinated to the guaranty pursuant to the US Collateral and Guaranty
Agreement on terms no less favorable to the Lenders than the
 

 
Page 10

--------------------------------------------------------------------------------

 

subordination provisions of such Additional Senior Subordinated Notes; and
 
(p) Indebtedness of any Special Purpose Securitization Subsidiary incurred under
any Permitted Securitization Financing to the extent that the aggregate Financed
Amount of all such Permitted Securitization Financings outstanding at any one
time does not exceed $50,000,000.
 
SECTION 12. Amendments to Section 7.05.  Section 7.05 of the Credit Agreement is
hereby amended by deleting the text “and” at the end of Section 7.05(o) and
inserting the following text immediately before the period at the end of
Section 7.05(p):
 
“;  and
 
(q) the U.S. Borrower and any of its Subsidiaries may make Investments required
in connection with a Permitted Securitization Financing permitted pursuant to
Section 7.04(p)”.
 
SECTION 13. Amendments to Section 7.06.  (a)Sections 7.06(b) and (c) of the
Credit Agreement are hereby amended by inserting, in each case, the text “,
prior to the consummation of the Holdings Merger,” immediately after the text
“US Borrower may”.
 
(b) Sections 7.06(e), (f), (h), (i), (k) and (l) of the Credit Agreement are
hereby amended by inserting, in each case, the text “prior to the consummation
of the Holdings Merger,” at the beginning thereof.
 
(c) Section 7.06(j) of the Credit Agreement is hereby amended by deleting such
Section in its entirety and inserting the following in lieu thereof:
 
(j)  (i) prior to the consummation of the Holdings Merger, the US Borrower may
pay cash Dividends to Holdings and repurchase the Borrower’s common stock from
Holdings, so long as the proceeds thereof are promptly used by Holdings to pay
(and Holdings may use such proceeds to pay) regular quarterly cash Dividends
with respect to Holdings Common Stock or repurchase common stock and (ii) from
and after the consummation of the Holdings Merger, Holdings may pay regular
quarterly cash Dividends with respect to Holdings Common Stock or repurchase
common stock; provided that no such Dividend or repurchase of common stock under
clause (i) or (ii) of this paragraph (j) shall be made unless (A) the aggregate
amount of such payments in each fiscal year of the US Borrower does not exceed
the sum of (1) $55,000,000 and (2) 50% of Consolidated Net Income (calculated
solely for this purpose without regard to clauses (a)(i) through (a)(iii) of the
definition of “Consolidated Net Income”) for the immediately preceding fiscal
year, (B) at the time of the payment of such Dividends or repurchase of common
stock and after giving effect thereto no Default or Event of Default shall have
occurred
 

 
Page 11

--------------------------------------------------------------------------------

 

and be continuing, (C) on a Pro Forma Basis after giving effect to the payment
of such Dividends or repurchase of common stock (1) the US Borrower is in
compliance with Section 7.09 and Section 7.10 as of the last day of the most
recently ended four fiscal quarters of the US Borrower and (2) the Adjusted
Total Leverage Ratio is less than or equal to 4.75 to 1.00 as of the last day of
the most recently ended four fiscal quarters of the US Borrower and (D) prior to
the payment of any such Dividend or repurchase of common stock, if requested by
the Administrative Agent, the Administrative Agent shall have received a
certificate, dated the date of the payment of such Dividend and signed by the
chief financial officer of the US Borrower, confirming compliance with clauses
(A), (B) and (C) above and containing the calculations necessary for
demonstrating such compliance;
 
(d) Section 7.06(k) of the Credit Agreement is hereby amended by (i) deleting
the text “(1)” and the text “and (2) the Consolidated Fixed Charge Coverage
Ratio is greater than or equal to 1.25 to 1.00 as of the last day of the most
recently ended four fiscal quarters of the US Borrower” from clause (D) of
Section 7.06(k) and (ii) by deleting the text “and” at the end of
Section 7.06(k), deleting the text “.” at the end of Section 7.06(l) and
inserting the following text at the end of Section 7.06(l):
 
“; and
 
(m)           Great Salt Lake Minerals Corporation may effect the Permitted
Preferred Stock Redemption.”
 
SECTION 14. Amendment to Section 7.07.  Section 7.07 of the Credit Agreement is
hereby amended by deleting the text “and” at the end of Section 7.07(f) and
inserting the following text immediately before the period at the end of such
Section:  “; and (h) transactions pursuant to any Permitted Securitization
Financing and the Permitted Preferred Stock Redemption”.
 
SECTION 15. Amendment to Section 7.09.  Section 7.09 of the Credit Agreement is
hereby amended by deleting the first sentence thereof in its entirety and
inserting the following in lieu thereof:
 
“The US Borrower will not permit the Consolidated Interest Coverage Ratio for
any Test Period ending on the last day of any fiscal quarter of the US Borrower
ending on or after December 31, 2007, to be less than 2.50:1.00.”
 
; provided, however, that such amendment shall not affect the obligations of the
US Borrower with respect to any period ended on or before November 30, 2007.
 
Page 12

--------------------------------------------------------------------------------

 
 
SECTION 16. Amendment to Section 7.10.  Section 7.10 of the Credit Agreement is
hereby amended by deleting the table at the end thereof and inserting the
following table in lieu thereof:
 
Period
Ratio
December 31, 2007 to March 31, 2008
5.25:1.0
April 1, 2008 to March 31, 2009
5.00:1.0
April 1, 2009 to March 31, 2010
4.75:1.0
April 1, 2010 to Thereafter
4.50:1.0



 
; provided, however, that such amendment shall not affect the obligations of the
US Borrower with respect to any period ended on or before November 30, 2007.
 
SECTION 17. Amendment to Section 7.11.  (a) Section 7.11(a) of the Credit
Agreement is hereby amended by deleting such Section in its entirety and
inserting the following in lieu thereof:
 
(a)  Holdings will not, and will not permit any of its Subsidiaries to, make any
Capital Expenditures, except that during any fiscal year, the US Borrower and
any of its Subsidiaries may make Capital Expenditures, so long as the aggregate
amount of such Capital Expenditures does not exceed in any fiscal year the sum
of (A) $95,000,000 plus (B) for any fiscal year ending on or after December 31,
2008, for each Acquired Business acquired after December 31, 2007 and prior to
the first day of the respective fiscal year, 25% of the Acquired EBITDA of such
Acquired Business for the trailing twelve months of such Acquired Business
immediately preceding its acquisition for which financial statements for such
Acquired Business have been made available to the US Borrower and the Lenders
plus (C) for any fiscal year ending on or after December 31, 2008, for each
Acquired Business acquired during the respective fiscal year, the amount for
such Acquired Business specified in preceding clause (B) multiplied by a
percentage, the numerator of which is the number of days in the fiscal year
after the date of the respective acquisition and the denominator of which is 365
or 366, as the case may be.
 
(b)           Section 7.11(b) of the Credit Agreement is hereby amended by
deleting the text “set forth in the table above” in such Section.


SECTION 18. Amendment to Section 7.12.  (a) Section 7.12(a) of the Credit
Agreement is hereby amended by (i) inserting the text “Additional Senior Notes,”
immediately prior to each occurrence of the text “Additional Senior Subordinated
Notes” therein, (ii) deleting the text “2.75” in clause (iii)(B) in the proviso
thereof and substituting the text “3.25” therefor and (iii) deleting the text
“4.25” in clause (iv)(B) in the proviso thereof and substituting the text “4.75”
therefor.
 
(b)           Section 7.12(c) of the Credit Agreement is hereby amended by
inserting the text “or of Great Salt Lake Minerals Corporation to amend and
restate its articles of incorporation to make conforming changes reflecting the
Permitted Preferred Stock Redemption after the consummation thereof” immediately
before the period at the end of such Section.

 
Page 13

--------------------------------------------------------------------------------

 



SECTION 19. Amendment to Section 7.14.  Section 7.14 of the Credit Agreement is
hereby amended by substituting the text “,” for the text “and” at the end of
Section 7.14(N) and inserting the following text immediately before the period
at the end of such Section:  “, and (P) customary restrictions with respect to
any Special Purpose Securitization Subsidiary contained in any  Permitted
Securitization Document entered into in connection with a Permitted
Securitization Financing permitted pursuant to Section 7.04(p)”.
 
SECTION 20. Amendment to Section 8.04.  (a) Section 8.04 of the Credit Agreement
is hereby amended by inserting the following text immediately after the text
“prior to the stated maturity thereof;” at the end of Section 8.04(b):  “or (c)
any event shall occur or condition shall exist the effect of which is to cause,
or permit any participant or participants in a Permitted Securitization
Financing (or a trustee or agent on behalf of such participant or participants)
to cause (determined without regard to whether any notice is required) the
purchase of Receivables Assets or Inventory Assets under such Permitted
Securitization Financing to terminate prior to the stated maturity thereof;”.
 
(b) The proviso of Section 8.04 of the Credit Agreement is hereby amended by
(i) deleting each occurrence of the text “clause (a) or (b)” in the proviso
thereof and inserting the text “clause (a), (b) or (c)” in lieu thereof and
(ii) inserting the text “(or, in the case of clause (c), the Financed Amounts
then outstanding under such Permitted Securitization Financing)” immediately
following the first occurrence of the term “Indebtedness” and inserting the text
“(or, in the case of clause (c), such Financed Amounts)” immediately following
the second occurrence of the term “Indebtedness”.
 
SECTION 21. Amendment to Section 10.06.  Section 10.06 of the Credit Agreement
is hereby amended by deleting each reference to “Consolidated Fixed Charges” and
“Consolidated Fixed Charge Coverage Ratio” contained therein.
 
SECTION 22. Amendment to Section 10.11.  Section 10.11 of the Credit Agreement
is hereby amended by adding the following text at the end thereof:
 
“Notwithstanding the foregoing, after the consummation of the Permitted
Preferred Stock Redemption, the Administrative Agent and/or the Collateral
Agent, as applicable, may, without the consent of any other Lender, execute and
deliver such releases and/or waivers to the Security Documents as are necessary
to reflect the tender, redemption and cancellation of preferred stock
certificate No. P10 of Great Salt Lake Minerals Corporation.”
 
SECTION 23. Amendments to Security Documents; Intercreditor
Agreements.  (a)  The Lenders hereby authorize the Administrative Agent or
Collateral Agent, as applicable, to enter into, to the extent necessary or
desirable in the reasonable judgment of the Administrative Agent or Collateral
Agent, as applicable, (i) amendments with respect to the Security Documents in
connection with the Holdings Merger or any Permitted Securitization Financing
and (ii) an intercreditor agreement with respect to any Permitted Securitization
Financing.
 

 
Page 14

--------------------------------------------------------------------------------

 

(b)          Section 4.03(i) of the US Collateral and Guaranty Agreement is
hereby amended by replacing the text “$250,000” in such Section with the text
“$2,000,000”.
 
SECTION 24. Assignment and Assumption Upon Holdings Merger.  Effective
immediately upon the consummation of the Holdings Merger, automatically and
without further action required by any party hereto or any other Person, Compass
Minerals International, Inc. hereby assumes and agrees to comply with all
obligations of the US Borrower under the Credit Agreement and under the other
Loan Documents (such assumption, the “Assumption”).  On and after the
Assumption, Compass Minerals International, Inc. will be bound as the “US
Borrower” in all respects by all the terms and conditions of the Credit
Agreement (as then amended) and each other Loan Document (as then amended) to
which Compass Minerals Group, Inc. was a party immediately prior to the Holdings
Merger, as if Compass Minerals International, Inc. were the US Borrower
hereunder and thereunder.
 
SECTION 25. Representations and Warranties.  Each of Holdings and the Borrowers
represents and warrants to the Administrative Agent and the Lenders that:
 
(a) This Amendment has been duly authorized, executed and delivered by each of
Holdings and the Borrowers and constitutes a legal, valid and binding obligation
of each of Holdings and the Borrowers, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
(b) None of the execution, delivery or performance by any of Holdings or the
Borrowers of this Amendment or the compliance by any of Holdings or the
Borrowers with the terms and provisions hereof (i) will contravene any material
provision of any applicable law, statute, rule or regulation, or any order,
writ, injunction or decree of any Governmental Authority, (ii) will conflict or
be inconsistent with, or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of Holdings or any Borrower or any of their
respective Subsidiaries pursuant to the terms of any indenture, mortgage, deed
of trust, loan agreement, credit agreement or any other material agreement or
instrument to which Holdings or any Borrower or any of their respective
Subsidiaries is a party or by which Holdings or any Borrower or any of their
respective Subsidiaries or any of the property or assets of Holdings or any
Borrower or any of their respective Subsidiaries are bound or to which Holdings
or any Borrower or any of their respective Subsidiaries may be subject or (iii)
will violate any provision of the certificate or articles of incorporation,
by-laws, certificate of partnership, partnership agreement, certificate of
limited liability company, limited liability company agreement or equivalent
organizational document, as the
 

 
Page 15

--------------------------------------------------------------------------------

 

case may be, of Holdings or any Borrower or any of their respective
Subsidiaries.
 
(c) The representations and warranties of each of Holdings and each Borrower set
forth in the Credit Documents are true and correct on and as of the date hereof,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties are true and
correct as of such earlier date.
 
(d) Immediately prior to and after giving effect to this Amendment, no Default
or Event of Default shall have occurred and be continuing.
 
SECTION 26. Amendment Fee.  In consideration of the agreements of the Lenders
contained in this Amendment, the US Borrower agrees to pay to the Administrative
Agent, for the account of each consenting Lender that delivers an executed
counterpart of this Amendment to the Administrative Agent prior to 12:00 p.m.,
New York City time, on November 30, 2007, an amendment fee in an amount equal to
0.20% of such Lender’s Revolving Loan Commitments and outstanding Term Loans as
of such date.
 
SECTION 27. Conditions to Effectiveness.  This Amendment shall become effective
as of the date first above written when (a) the Administrative Agent shall have
received counterparts of this Amendment that, when taken together, bear the
signatures of Holdings, each Borrower and the Required Lenders and (b) all fees
and expenses required to be paid or reimbursed by the US Borrower under or in
connection with the Credit Agreement shall have been paid or reimbursed, as
applicable.
 
SECTION 28. Credit Agreement.  Except as specifically set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, any
Agent, the Collateral Agent, Holdings or any Borrower under the Credit Agreement
or any other Credit Document, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Credit Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect.  Nothing herein shall be deemed to entitle Holdings or any Borrower to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document in similar or different
circumstances.  After the date hereof, any reference to the Credit Agreement
shall mean the Credit Agreement as amended hereby.  This Amendment shall be a
Credit Document for all purposes.
 
SECTION 29. Applicable Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 30. Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
 

 
Page 16

--------------------------------------------------------------------------------

 

SECTION 31. taken together shall constitute but one agreement.  Delivery of an
executed signature page to this Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually signed counterpart of
this Amendment.
 
SECTION 32. Expenses.  The US Borrower agrees to reimburse the Administrative
Agent for its out-of-pocket expenses in connection with this Amendment,
including the reasonable fees, charges and disbursements of Cravath, Swaine &
Moore LLP, counsel for the Administrative Agent.
 
SECTION 33. Headings.  The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.
 

 
Page 17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.
 


COMPASS MINERALS INTERNATIONAL, INC.,
by
     
Name:
Title:





COMPASS MINERALS GROUP, INC., as US Borrower,
by
     
Name:
Title:





SIFTO CANADA CORP., as Canadian Borrower,
by
     
Name:
Title:





SALT UNION LIMITED, as UK Borrower,
by
     
Name:
Title:





JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender,
by
     
Name:
Title:


Signature Page to Compass Minerals Credit Agreement Amendment No. 2


 

--------------------------------------------------------------------------------

 

Each of the following Credit Parties hereby acknowledges and agrees to the
amendment to the US Collateral and Guaranty Agreement set forth in Section 23(b)
of this Amendment.
 
CAREY SALT COMPANY,
by
     
Name:
 
Title:





GREAT SALT LAKE MINERALS CORPORATION,
by
     
Name:
 
Title:





GSL CORPORATION,
by
     
Name:
 
Title:





NAMSCO INC.,
by
     
Name:
 
Title:





NORTH AMERICAN SALT COMPANY,
by
     
Name:
 
Title:





COMPASS RESOURCES, INC.,
by
     
Name:
 
Title:





GREAT SALT LAKE HOLDINGS, LLC,
by
     
Name:
 
Title:






Signature Page to Compass Minerals Credit Agreement Amendment No. 2




 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO AMENDMENT NO. 2, DATED AS OF THE DAY AND YEAR FIRST WRITTEN
ABOVE, TO COMPASS MINERALS INTERNATIONAL, INC. CREDIT AGREEMENT
 
To Approve the Amendment:
Name of Institution:
 


 
by                                                                                
Name:
Title:
 





Signature Page to Compass Minerals Credit Agreement Amendment No. 2


 

--------------------------------------------------------------------------------

 
